Citation Nr: 0712452	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a bilateral 
leg condition has been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back/spine 
condition has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1957 and from July 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been presented to reopen his claims of 
entitlement to service connection for a bilateral knee 
condition and a spine/back condition.

The Board notes that the veteran requested a hearing before 
the Board and a hearing was scheduled for October 29, 2002.  
However, the veteran failed to appear.  Additionally, in 
October 2003, the Board remanded this matter for additional 
development.  In May 2005, the Board denied the veteran's 
claims.  In October 2006, the veteran and VA filed a Joint 
Motion to Remand and the United States Court of Appeals for 
Veterans Claims (Court) issued an Order granting such.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the Joint Motion to Remand, the Board finds 
that the veteran's claims must be remanded to the RO/AMC for 
additional development in compliance with the October 2006 
Court Order.

The veteran filed his original claims of entitlement to 
service connection for a bilateral leg disability and a 
back/spine disability in October 1996.  A rating decision 
dated in June 1997 denied the veteran's claims.  The veteran 
did not perfect his appeal.  The veteran filed the current 
claim in August 2000.  Since the Board's decision of May 
2005, additional caselaw has refined the requirements of VA's 
duty to notify with regard to claims to reopen.  The veteran 
has not been provided with notice of VA's duties to notify 
and assist compliant with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court held in Kent, supra, that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen his or her claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  Moreover, the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  In such cases, the Court in Kent stated that the 
Veterans Claims Assistance Act of 2000 (VCAA) requires the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

As noted in the Joint Motion, the veteran has also not been 
provided with the regulations regarding new and material 
evidence in effect at the time he filed his claim.  Rather, 
the statement of the case contained the revised version of 
the regulation.  At the time the veteran sought to reopen his 
claims (and prior to the regulation change of August 29, 
2001), new and material evidence was defined as evidence not 
previously submitted to agency decision-makers that, by 
itself or when considered with previous evidence of record 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The veteran must also be provided with 
the new and material evidence criteria 
in effect during the time his claims to 
reopen were submitted.  Specifically, 
the veteran must be informed that new 
and material evidence was defined as 
evidence not previously submitted to 
agency decision-makers that, by itself 
or when considered with previous 
evidence of record which bears directly 
and substantially upon the specific 
matter under consideration, which is 
neither cumulative nor redundant, and 
which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered 
in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

2.  After all necessary action has been 
accomplished, readjudicate the claims for 
service connection for a bilateral leg 
disability and a back/spine disability.  
If they remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

